NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 18-2252
                                    _______________

                            KELLY JOHANNA BARRERO,
                                             Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                           Respondent
                           _______________

                      On Petition for Review of the Decision of the
                          United States Department of Justice
                             Board of Immigration Appeals
                                    (A205-000-858)
                           Immigration Judge: Shifra Rubin
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on January 25, 2019

       Before: SMITH, Chief Judge, and CHAGARES and BIBAS, Circuit Judges

                                  (Filed: April 11, 2019 )
                                    _______________

                                       OPINION *
                                    _______________




   *
    This disposition is not an opinion of the full Court and, under I.O.P. 5.7, does not
constitute binding precedent.
BIBAS, Circuit Judge.

   Kelly Johanna Barrero advances several arguments for why she should be allowed to

remain in the United States. But none of them works. She has not shown that she was

persecuted because of a political opinion. Nor has she established that she is a member of

a cognizable social group. So we will deny her petition for review.

                                     I. BACKGROUND

   Barrero was born in Colombia in 1987. When she was thirteen, she got roped into at-

tending a recruiting event for the Revolutionary Armed Forces of Colombia (FARC), a

rebel group. After showing her a recruitment video, two FARC members asked Barrero if

she agreed with the group’s tactics and if she would join them. If she did, they said FARC

would help improve her community. If she did not, they said they would kill her. She re-

fused their offer and left the meeting.

   But FARC was persistent. Twice more, the same two members asked Barrero to join

FARC and threatened to kill her and her family if she refused. Twice more, she refused.

After the third incident, she went to live with her grandmother in a different city for a few

months.

   In 2001, Barrero traveled to the United States and entered on someone else’s visa. Over

the next decade, she finished high school and had two children. The father of the second

child was Juan Castillo-Restrepo. He mistreated Barrero. He disappeared for days on drug

binges, prevented her from contacting friends and family, and called her degrading names.

So in 2008, she left him and went to Canada. He was later arrested for drug crimes and

deported to Colombia.


                                             2
   Barrero eventually returned to the United States, was caught, and was charged with

removability. She now seeks asylum, withholding of removal, and relief under the Con-

vention Against Torture. She advances three theories. First, she says that members of

FARC think she refused to join them because she harbors an anti-FARC political opinion.

Second, she claims that FARC targeted her because she was a child who resisted their

recruitment. Third, she worries that Castillo-Restrepo will take away their daughter and

harm her if she returns to Colombia.

   To qualify for asylum or withholding, Barrero must show persecution based on “race,

religion, nationality, membership in a particular social group, or political opinion.” 8

U.S.C. §§ 1101(a)(42)(A), 1231(b)(3)(A). The immigration judge found that she could not

and denied relief. The Board of Immigration Appeals affirmed.

   Our review of the Board’s decision is deferential. We review its findings of fact for

substantial evidence and overturn them only if “any reasonable adjudicator would be com-

pelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); accord Lin v. Att’y Gen., 543
F.3d 114, 119 (3d Cir. 2008). We too will reject Barrero’s claims to asylum and withhold-

ing. And Barrero does not challenge the denial of her Convention Against Torture claim,

so she has forfeited it.

 II. BARRERO HAS NOT SHOWN THAT FARC TARGETED HER BECAUSE OF HER PO-
                            LITICAL VIEWS

   Barrero rebuffed FARC’s attempts to recruit her three times. She says the group thinks

she refused to join them because of an anti-FARC political view. But FARC could have




                                             3
understood Barrero’s motivations to be non-political. And even if members of FARC be-

lieved she held an anti-FARC political opinion, Barrero has presented no evidence that

they persecuted her because of that opinion. So she cannot use this path to asylum and

withholding.

   A. Barrero has not shown an imputed political opinion

   A person can be persecuted for a political opinion that she does not express or even

hold. For purposes of seeking asylum, it is sufficient that her persecutors think she has such

views and persecute her on that basis. Singh v. Gonzales, 406 F.3d 191, 196-97 (3d Cir.

2005). That is what Barrero claims happened here: members of FARC threatened her be-

cause they saw her refusal to join as tantamount to an anti-FARC political opinion.

   But being threatened after refusing “a guerrilla organization’s attempt to conscript” is

not always persecution because of a political opinion. INS v. Elias-Zacarias, 502 U.S. 478,

481 (1992). People refuse to join such organizations “for a variety of reasons—fear of

combat, a desire to remain with one’s family and friends, a desire to earn a better living in

civilian life, to mention only a few.” Id. at 482. So resisting recruitment cannot, without

more, support a claim to asylum or withholding.

   The same is true here. The Board found that Barrero had not proven that members of

FARC thought that she held an anti-FARC political opinion. We agree. After all, Barrero

was a teenager when these incidents occurred. And she admits that FARC trafficked drugs

and used violence. So her refusal could have been for many non-political reasons: fear, a

desire to stay in school, and a desire to remain with her family, among others.




                                              4
   Barrero likens her case to Espinosa-Cortez v. Att’y Gen., 607 F.3d 101 (3d Cir. 2010).

There, we found that FARC had imputed a political opinion to Espinosa-Cortez. Id. at 110.

But differences abound between that case and this one: Espinosa-Cortez socialized with

high-ranking Colombian officials. Barrero did not. Espinosa-Cortez had a “close, direct

affiliation with, and support of, the Colombian government and military.” Id. Barrero did

not. Espinosa-Cortez came to FARC’s attention because of these relationships. Id. at 111.

Barrero did not. And Espinosa-Cortez “made his living by supporting the Colombian gov-

ernment [and] military.” Id. at 110. Barrero did not. So many of the facts that supported

our holding in Espinosa-Cortez are absent here.

   True enough, there are two factual similarities. But neither compels a contrary result.

First, like Espinosa-Cortez, FARC repeatedly approached Barrero. See id. at 112. But this

was just one fact among many and was not dispositive. Second, Espinosa-Cortez told

FARC that he refused to cooperate because of his “principles.” Id. at 113. Barrero also

once told FARC that she disagreed with some of their tactics. At the recruitment event she

attended, FARC showed her a video with “children with the uniforms, armament weapons,

[and] drugs.” AR 70. The FARC members then asked Barrero if she “was in agreement

with that type of help for the community.” AR 70-71. She “told them no.” AR 71. Barrero

argues that by doing so, she conveyed that “she did not agree with what they stood for.”

Reply Br. 2.

   But substantial evidence supports the Board’s conclusion that FARC did not construe

Barrero’s refusal to join as a political statement. In the same colloquy, Barrero attributed

her refusal to a non-political reason: she says she did not want to join FARC “[b]ecause


                                             5
they threatened [her].” AR 71. And she repeatedly rejected FARC’s offers to join without

giving any explanation, political or non-political. See AR 72 (“I told them that no, I was

not going to become part of them and I left.”); AR 78 (“I told them that no.”); AR 83 (“I

told them that I didn’t want to [join], that was not what I wanted.”). Barrero also helped

her community by distributing food and medical supplies to less-fortunate residents. FARC

knew about her community work. And she told a FARC member that she “was not inter-

ested in joining and was only going to work in [her] local community.” AR 159. So Bar-

rero’s statement could also relate to her community efforts and not FARC’s political goals.

In short, substantial evidence supports the Board’s finding that FARC did not impute a

political view to Barrero.

   B. FARC did not target Barrero because of a political opinion

   But assume that FARC did believe that Barrero refused to join for political reasons. Her

claims to asylum and withholding would still fail, because she has not shown that FARC

persecuted her “because of that political opinion, rather than because of [her] refusal to

fight with them.” Elias-Zacarias, 502 U.S. at 483; accord Valdiviezo-Galdamez v. Att’y

Gen., 663 F.3d 582, 609 (3d Cir. 2011).

   To the contrary, FARC repeatedly warned Barrero that she would face consequences

because she refused to join the group, not because of her political opinions. They said “if

[Barrero] did not become part of them, they were going to kill [her].” AR 71. They told her

that she “had to be careful because [she] was going to see the consequences for refusing

[to join].” AR 85. And they said “if [she] did not become part of the group, they were going

to kill [her], [her] mother and [her] family.” AR 121. These threats, while disturbing, are


                                             6
not premised on her holding an anti-FARC political view. They suggest instead that FARC

targeted her because she refused to join their organization. FARC’s efforts to fill its ranks

through forcible recruitment is not persecution based on political opinion. So the Board’s

finding that Barrero was not persecuted because of a political belief is also supported by

substantial evidence.

                 II. BOTH OF BARRERO’S SOCIAL-GROUP CLAIMS FAIL

   Barrero also argues that the Board erred by failing to grant relief based on her member-

ship in two particular social groups. 8 U.S.C. §§ 1101(a)(42)(A), 1231(b)(3)(A). Both

claims fail.

   First, Barrero says she belongs to a group of Colombian youth who resisted recruitment

by FARC and whom FARC persecuted. The immigration judge found that this group was

not cognizable, and the Board adopted this reasoning. We agree. As we have recognized,

such claims are circular. A particular social group “must exist independently of the perse-

cution suffered by the applicant for asylum . . . [It] must have existed before the persecution

began.” Lukwago v. Ashcroft, 329 F.3d 157, 172 (3d Cir. 2003). Otherwise, any asylum

seeker who shows persecution could thereby show membership in a particular social group

of those who are persecuted. That is not the law. Such a showing cannot support Barrero’s

claim to asylum or withholding.

   Second, she claims she belongs to a group of Colombian women in relationships that

they cannot leave. Though she testified about her difficult relationship with Castillo-Re-

strepo, she never proposed this social group before the agency. So she did not exhaust this

claim. Castro v. Att’y Gen., 671 F.3d 356, 365 (3d Cir. 2012) (alien must exhaust each


                                              7
issue raised). We cannot review unexhausted claims. 8 U.S.C. § 1252(d)(1). Grasping at a

final straw, Barrero claims that the immigration judge should have inferred this social

group on her behalf. But that sort of exception to exhaustion is not supported by our

caselaw and would swallow the rule.

                                         *****

   Barrero has not shown that she was persecuted because of a political opinion or mem-

bership in a protected class. Nor has she shown that she faces persecution if she returns to

Colombia. So we will deny her petition for review.




                                             8